trial court"); Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704
                   (2009) (providing that a district court's factual findings will be upheld if
                   not clearly erroneous and if supported by substantial evidence). 2
                               Appellant also contends that the district court's time
                   management during the three-day evidentiary hearing prevented her from
                   adequately presenting her case. Because appellant provides only limited
                   excerpts from the evidentiary hearing transcript, we cannot conclude that
                   the district court abused its discretion in its administration of the
                   hearing. 3 Cuzze v. Univ. & Dray. Coll. Sys. of Nev.,   123 Nev. 598, 603, 172
P.3d 131, 135 (2007) ("When an appellant fails to include necessary
                   documentation in the record, we necessarily presume that the missing
                   portion supports the district court's decision."); Zupancic v. Sierra Vista
                   Recreation Inc., 97 Nev. 187, 192-93, 625 P.2d 1177, 1180 (1981)
                   (providing that hearing and trial procedures are matters vested in the
                   sound discretion of the trial court).
                               Finally, appellant contends that the district court abused its
                   discretion when it found that respondent was the prevailing party
                   regarding custody and thus was entitled to a portion of his attorney fees.
                   A party prevails if it succeeds on any significant issue in litigation which
                   achieves some of the benefit it sought in bringing suit.    Valley Elec. Ass'n
                   v. Overfield, 121 Nev. 7, 10, 106 P.3d 1198, 1200 (2005). As respondent


                         2Although appellant also argues that an order terminating
                   respondent's parental rights should have been entered following the
                   December 14, 2010, hearing, this issue was resolved by the district court
                   order filed March 14, 2011, which appellant does not address on appeal.

                         3Similarly, appellant's argument that the district court assumed
                   facts not in evidence fails for lack of a full transcript.


SUPREME COURT
      OF
    NEVADA
                                                           2
(0) 1947A attfro
                was awarded joint legal custody and increased custodial time with the
                children, we conclude that the district court did not abuse its discretion
                when it determined that respondent prevailed on these issues.       Rivero v.
                River°, 125 Nev. 410, 440, 216 P.3d 213, 234 (2009) ("This court reviews
                the district court's award of attorney fees for an abuse of discretion.").
                Additionally, we note that the district court order for attorney fees was
                also based on contempt and bad faith litigation tactics. 4 See NRS 22.100;
                NRS 18.010(2)(b).
                              For the reasons discussed above, we
                              ORDER the judgment of the district court AFFIRMED. 5



                                                                     J.



                                                                                      , J.
                Gibbons                                     Pickering




                cc:   Eighth Judicial District Court, Dept. J
                      Rachell A. Rhein
                      Noah C. Rhein
                      Eighth District Court Clerk


                      4Appellant   additionally argues that the district court drew an
                improper inference from her invocation of her Fifth Amendment right
                against self-incrimination. Appellant, however, was not held in contempt
                regarding the matter in which she invoked her right against self-
                incrimination, and thus, she lacks grounds to raise this issue on appeal.

                      5 We   conclude that appellant's additional arguments lack merit.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A